Citation Nr: 1710907	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  14-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether a rating reduction from 40 percent to 10 percent effective February 1, 2012, for service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1998 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which reduced the Veteran's disability rating from 40 percent to 10 percent effective February 1, 2012, for the Veteran's service-connected degenerative disc disease of the lumbosacral spine. 

A videoconference Board hearing was held at the RO in July 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In September 2015, the Board denied the Veteran's rating reduction claim and an increased rating claim for service-connected degenerative disc disease of the lumbosacral spine.  The Veteran appealed the Board's September 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  A July 2016 Joint Motion for Remand (JMR) vacated the portion of the September 2015 Board decision that denied the Veteran's rating reduction claim.  In a September 2016 decision, the Board remanded the appeal for further development.  

In a December 2016 rating decision, the Appeals Management Center (AMC) assigned a 20 percent rating for the Veteran's low back disability, effective October 26, 2016, and granted service connection for left lower extremity sciatic nerve abnormalities with an evaluation of 20 percent effective October 26, 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated December 2011 to January 2013, the April 2008 rating decision and the July 2015 Board hearing transcript.  



FINDINGS OF FACT

1.  In an April 2008 rating decision, the RO increased the rating for the service-connected degenerative disc disease of the lumbosacral spine (formerly residuals of lumbar strain) from 20 percent to 40 percent disabling, effective from April 4, 2008.

2.  The 40 percent rating for the Veteran's service-connected degenerative disc disease of the lumbosacral spine had been in effect for less than five years at the time it was reduced to 10 percent disabling, effective February 1, 2012.

3.  Reexaminations disclosed improvement in the Veteran's service-connected degenerative disc disease of the lumbosacral spine.


CONCLUSION OF LAW

The reduction of the disability rating for degenerative disc disease of the lumbosacral spine, by the November 2011 rating decision, was proper; the criteria for a reduction in the rating for such disability from 40 percent to 10 percent have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.344 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).  With regard to the rating reduction claim, certain notice considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2016).

In a June 2011 letter, which was prior to the initial adjudication effectuating the rating reduction, VA notified the Veteran and his representative of the information and medical evidence that was needed to substantiate a claim concerning the propriety of the reduction.  By way of this letter, VA informed the Veteran that a review of the medical records concerning his degenerative disc disease of the lumbosacral spine showed improvement in his condition, warranting a reduction from 40 percent to 10 percent disabling.  This letter informed the Veteran that a copy of the rating decision was being provided, which contained a detailed explanation of the proposed reduction, the evidence considered, and the reasons for the decision.  The Veteran was further advised to submit medical or other evidence showing that his lumbosacral spine disability had not improved.  The letter indicated the best types of evidence to submit and offered the Veteran an opportunity to appear at a pre-determination hearing, which was conducted in August 2011.  Accordingly, the June 2011 letter satisfied the duty to notify provisions.

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.

The Veteran was afforded VA examinations in November 2010, October 2011 and October 2016.  The Board finds that the November 2010 and October 2016 VA examination reports are adequate because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges in the recent case, Correia v. McDonald, 28 Vet. App 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that the examiner record the results of range of motion testing "for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing."  The Board acknowledges that the November 2010 and October 2016 VA examinations do not meet these criteria.  However, the April 2008 VA examination, which was used to grant the 40 percent rating also, does not meet such criteria.  As such, the Board finds that the examinations disclosing improvement are as full and complete as the April 2008 VA examination.  Therefore, a remand to address the criteria set forth in Correia is not necessary. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions before a Veterans Law Judges in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

The Board also finds that that the RO has substantially complied with the September 2016 remand directives which included obtaining outstanding VA treatment records and affording the Veteran a new VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran takes issue with the disability rating assigned when his degenerative disc disease of the lumbosacral spine was reduced from 40 percent to 10 percent.

Generally, when reduction in evaluation of a service connected disability is contemplated and the lower evaluation will result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The Veteran must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The RO must advise the Veteran of the proposed rating and give the Veteran 60 days to present additional evidence showing that compensation should be continued at the present evaluation level, as well as an opportunity to appear at a personal hearing.  38 C.F.R. § 3.105 (e).

As explained above, in this case, by a rating decision dated June 2011, the RO proposed a reduction from 40 percent to 10 percent, and the Veteran was advised of the same.  Within the 60-day period, the Veteran submitted a statement explaining that his lumbosacral spine disability had not improved but was worse.  After review of the additional evidence, including an August 2011 hearing transcript, the RO took final action in November 2011.  At that time, the RO reduced the Veteran's disability evaluation to 10 percent effective February 1, 2012.  Therefore, the record establishes that the RO complied with all procedural requirements set forth in 38 C.F.R. § 3.105 (e).

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied in reduction cases involving an evaluation that continued at the same level for five years or more, and section (c) of 38 C.F.R. § 3.344 should be applied in cases where the RO reduces an evaluation that was in effect for less than five years.  In this case, the Veteran's 40 percent rating for degenerative disc disease of the lumbosacral spine was in effect for less than five years (April 2008 to February 2012), and therefore section (c) is applicable.  See Brown v. Brown, 5 Vet. App. 413, 418-19 (1993) (In all cases for purposes of applying section 3.344(c), VA is to measure from the effective date that the rating was assigned to the effective date of the actual reduction).  Pursuant to 38 C.F.R. § 3.344 (c), reexaminations disclosing improvement of a condition warrant a reduction in the evaluation assigned the condition.  See also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In considering the propriety of the reduction, the Board observes that the RO granted the Veteran's claim for an increased rating for degenerative disc disease of the lumbosacral spine in an April 2008 rating decision.  A 40 percent rating was assigned for this disability, effective from April 4, 2008.  This determination was based on VA outpatient treatment records dated October 2005 to March 2008, lay statements dated September 2007, and an April 2008 VA examination report, which showed the earliest that it could be factually ascertained that the Veteran had forward flexion of the thoracolumbar spine limited to 20 degrees, following 3 repetitions, was the date he was examined by VA on April 4, 2008.  As a result, the RO determined that the degree of disability contemplated by the record evidence on file at that time met the criteria for a 40 percent evaluation, under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for the service-connected degenerative disc disease of the lumbosacral spine.  

Private treatment records dated March 2009 to January 2010 show that the Veteran was treated for increased back pain.  

VA treatment records dated May 2009 to December 2010 show that the Veteran was treated for increased low back pain.  

The Veteran filed a claim for increase in October 2010.  The Veteran reported that his job at-the Postal service made his conditions worse because of constant twisting, bending and lifting.  The Veteran reported that around January of 2010 he realized that his mobility was getting worse and worse by the day and the constant pain was getting worse also.  The Veteran reported that he was beginning to lose mobility and his ability to stand straight for a period of time without having severe muscle spasms in his lower back.  

In an October 2010 statement the Veteran's mother reported that there was one instance were the Veteran was unable to get up from a sitting position and had to be helped to his car.  

In an October 2010 statement, the Veteran's wife reported, in relevant part, that the Veteran has stiffness and soreness in his back. 

In an October 2010 statement, the Veteran's neighbor reported, in relevant part that the Veteran is no longer able to take care of his lawn due to his back pain.  He also reported that the Veteran moves as if he is in pain.  

On VA examination in November 2010, the Veteran's complaints included continued mild low back discomfort with occasional back spasms which increased to moderate low back discomfort "with increased use" and low back stiffness.  The Veteran denied any bowel or bladder incontinence, foot drop, or saddle anesthesia.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran did not use a brace or other assistive device and had not been incapacitated by his back problems in the previous 12 months.  He also denied experiencing any subluxation, dislocation, instability, or ankylosis.  Physical examination of the thoracolumbar spine showed no gross misalignment, "stepoff of tenderness," slightly tender lower paraspinal muscles without spasm, negative straight leg raising, normal walk and gait, 5/5 strength of the bilateral lower extremities, and normal sensation.  Range of motion testing of the thoracolumbar spine showed forward flexion to 62 degrees with "minimal tenderness throughout range of motion exercises without spasm" and no additional limitation of motion due to any of the DeLuca factors.  The impressions included intervertebral disk disease.

VA spine x-rays taken in December 2010 showed no significant abnormality of the lumbar spine.

In an August 2011 letter, R.S.B., M.D., stated that the Veteran "sustained an injury to his back in 1999 while in the military.  There has been no change in his condition."

At the August 2011 hearing, the Veteran testified that there was no improvement in his lumbar back disability.  The Veteran testified that he had to resign from his job due to his back.  The Veteran reported that now he walks with a limp and that he can no longer do many of the things he did before.  The Veteran also testified that half of the things the VA examiner wrote in the evaluation were false.  The Veteran testified that he refused to do what the examiner requested because of his back condition.  The Veteran reported that he completed the exercises lying down.  The Veteran testified that he can flex but he has pain at a certain point.  

On VA back (thoracolumbar spine) conditions Disability Benefits Questionnaire (DBQ) in October 2011, the Veteran's complaints included chronic low back pain for several years that he rated as 7/10 on a pain scale (with 10/10 being the worst imaginable pain) and intermittent radiculopathy in to the left leg, low back stiffness, and intermittent low back spasms.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran took hydrocodone 3 times a week for his low back pain.  He also used a cane daily and a back brace intermittently for his low back pain.  He reported that flare-ups of his low back pain limited his standing, sitting, walking, and lifting.  Range of motion testing of the thoracolumbar spine showed forward flexion limited to 20 degrees with objective evidence of painful motion at 20 degrees with no additional limitation of motion following repetitive testing.  Physical examination showed tenderness to palpation of the thoracolumbar spine, guarding and/or muscle spasm not resulting in an abnormal gait or spinal contour, 5/5 muscle strength throughout, no muscle atrophy, hypoactive reflexes bilaterally, normal sensation throughout, negative straight leg raising, and mild intermittent pain, paresthesias, and numbness of the left lower extremity.  There were no neurological abnormalities present that were related to the thoracolumbar spine.  Although the Veteran had IVDS of the thoracolumbar spine, he had not experienced any incapacitating episodes of IVDS in the previous 12 months.  X-rays showed no arthritis or vertebral fracture. The VA examiner stated:

"[The Veteran's] range[s] of motion in all directions were restricted and not felt to be representative of his true range of motion as his effort was self-limited. He has intermittent sciatica 2X [a] week but there is no persistent neurological deficit [] from the sciatica."

The diagnosis was degenerative disc disease of the lumbar spine.

VA treatment records dated January 2013 to January 2014 shows the Veteran was treated for low back pain.  A January 2013 VA treatment record shows that the Veteran complained that his low back pain "does not go away!"  His low back pain was aggravated by standing and walking.  He used a cane.  He denied any bowel or bladder problems.  He reported that an epidural injection in November 2012 "helped but last[ed] 3-4 weeks only."  He also reported that hydrocodone 10 mg "does not do much."  Objective examination showed a normal gait.  The VA clinician stated that the Veteran's electromyography (EMG) in September 2012 had been negative and "his sensory findings did not match [magnetic resonance imaging] results."  The assessment included chronic low back pain, uncontrolled.  The Veteran was advised to increase his gabapentin to 600 mg twice a day and 300 mg at noon.

An August 2013 VA treatment record shows that the Veteran complained of chronic low back pain which was "uncontrolled on current management."  The Veteran reported taking gabapentin 1-2 times per day.  Later in August 2013, the Veteran was given a TENS unit and educated on how to use it on his lumbosacral spine.  The assessment included chronic low back pain, uncontrolled.

The Veteran testified at his July 2015 Board hearing that his low back was painful immediately on any movement in any direction.  He also testified that he had not experienced any incapacitating episodes of low back pain.  He rated his low back pain as 8-9/10 on a pain scale.  He testified further that he experienced radiating pain and numbness down both of his legs due to his service-connected degenerative disc disease of the lumbosacral spine.  He also testified further that, although he had been given multiple prescription pain medications to treat his lumbosacral spine disability, none of them helped his pain very much.  
 
A March 2014 VA treatment record shows that the Veteran was treated for constant low back pain.  VA treatment records also show that the Veteran received epidural injections for his low back pain.  
 
The Veteran was afforded another VA examination in October 2016.  The examiner diagnosed degenerative arthritis of the lumbar spine.  The examiner noted that an MRI done in 2014 showed minimal degenerative changes with a slight disc bulge at L5-S1.  The Veteran reported that he was now using a cane to ambulate due to instability of station.  The Veteran reported that his flare-ups follow no particular pattern.  The Veteran reported that some morning when he awakens he will be hurting for no apparent reason.  The examiner noted that the Veteran had functional loss of the thoracolumbar spine.  

On range of motion testing, forward flexion was 0 to 50 degrees.  Extension, right and left lateral flexion and right lateral rotation were 0 to 20 degrees.  Left lateral rotation was 0 to 20 degrees.  The examiner noted that the Veteran's abnormal range of motion contributed to a functional loss in that the Veteran cannot pick up an object on the floor without squatting or kneeling.  The examiner noted pain on examination which causes functional loss.  The examiner noted that the Veteran exhibited pain in all ranges of motion.  There was no evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine in that there was pain on palpation of the left paralumbar muscles at L4-S1.  There was no additional loss of function or range of motion after three repetitions.  

The examiner noted that the Veteran was not being examined immediately after repetitive use over time.  The examiner noted that he could not determine if pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time without mere speculation because there was no additional data to record.  The examiner noted that the examination was not being recorded during a flare-up.  The examiner noted that he could not determine if pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups without mere speculation because there was no additional data to record.  The Veteran did not have guarding or muscle spasms of the back.  The Veteran had instability of station, interference with sitting and interference with standing.  

The Veteran's muscle strength was noted as normal.  Deep tendon reflexes were noted as normal.  Straight leg raising test results were negative.  The examiner also noted that the Veteran had radiculopathy in the left lower extremity with moderate paresthesias and/or dysesthesias and numbness.  The examiner noted that the left sciatic nerve was involved and the severity was moderate.  The examiner noted that the Veteran did not have any other signs or symptoms of radiculopathy.  The Veteran did not have ankylosis of the spine.  The Veteran did not have intervertebral disc syndrome of the spine.  The examiner noted that the Veteran constantly used a cane for stability of station for back pain.  The examiner noted that the Veteran's back condition impacted his ability to work in that the Veteran was presently unemployed.  The examiner noted that he has tried to get several different jobs, but interviews have been terminated when it is learned that he takes pain medication, on average, three times per week.  The examiner also noted that there was nothing in the course of this patient's interview or exam which suggested his being anything other than completely forthright.   The examiner noted that he observed the Veteran's exit from the building and getting into his car, and the use of his cane and his gait never changed.

Given the overall findings shown in November 2010 and October 2016, when compared with those of April 2008, such findings provide more than an adequate basis on which the reduction may be justified.  These examinations are at least as full and complete as the examination on which the 40 percent evaluation was based.  In this instance, the reduction was effectuated after the VA findings in November 2010 had disclosed improvement in the Veteran's thoracolumbar spine motion on forward flexion.  These findings were confirmed by reexamination of the Veteran in October 2016 VA examination which showed that the Veteran met the criteria for a 20 percent rating.  As discussed above, the Veteran was granted a 20 percent rating based on the October 2016 rating decision and the propriety of that rating is outside of the purview of this Board decision.  The VA findings also reveal no ankylosis of the thoracolumbar spine or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour even in light of the Veteran's complaints of low back pain for which he has received epidural injections.  Thus, the medical evidence of record as a whole discloses actual improvement in the Veteran's degenerative disc disease of the lumbosacral spine.  See Brown v. Brown, 5 Vet. App. at 421.  As a result, the Board determines that the preponderance of the evidence supports the reduction in the disability rating for the degenerative disc disease of the lumbosacral spine from 40 percent to 10 percent effective February 1, 2012.  

The Board acknowledges that Dr. R.S.B. stated in an August 2011 letter that there had been "no change" in the Veteran's lumbosacral spine disability since his initial in-service injury in 1999.  The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. R.S.B. did not provide a factual predicate in the record for her opinion that there had been "no change" in the Veteran's lumbosacral spine disability. This clinician also did not provide any "clinical data or other rationale" to support her opinion that the Veteran's lumbosacral spine disability had not changed since his original in-service injury.  Thus, the Board finds that Dr. R.S.B.'s August 2011 opinion is not probative on the issue of the propriety of the reduction.  

The Board also acknowledges the October 2011 VA examination which shows that the Veteran's range of motion met the criteria for the 40 percent rating.  However, as noted by the JMR, the VA examiner concluded that the range of motion results were not representative of the Veteran's true range of motion without providing a rationale for his conclusions.  Therefore, the Board finds that the October 2011 VA examination results and conclusions have been called into question.  As such, the Board assigns no probative value to the October 2011 VA examination in determining whether the Veteran's low back disability showed an actual improvement for purposes of determining if the propriety of the reduction.  

The Board also acknowledges the Veteran's assertions regarding the November 2010 VA examination.  However, upon review of the VA examination there is no indication that the Veteran did not complete the required testing or that the Veteran refused to complete any testing.  There is also no indication that the examiner misconstrued the facts or performed an inadequate examination.  As such, the Board places no probative value on the Veteran's assertions regarding the November 2010 VA examination.    

Therefore, based on the above, the Board finds that the preponderance of the evidence supports the reduction in the disability rating for the degenerative disc disease of the lumbosacral spine from 40 percent to 10 percent.  In reaching this decision, the Board has considered the doctrine of reasonable doubt.  However, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The reduction in rating for degenerative disc disease of the lumbosacral spine was proper and restoration of the 40 percent rating is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


